        Case 1:21-mj-00688-ML Document 9 Filed 08/26/21 Page 1 of 27


                                                                                         CLOSED
                   U.S. District Court [LIVE]
               Western District of Texas (Austin)
  CRIMINAL DOCKET FOR CASE #: 1:21−mj−00688−ML All Defendants

Case title: USA v. Shroyer                                   Date Filed: 08/23/2021
Other court case number: 1:21−mj−572 District of Columbia

Assigned to: Judge Mark Lane

Defendant (1)
Jonathon Owen Shroyer                 represented by Marc J. Randazza
                                                     Randazza Legal Group, PLLC
                                                     2764 Lake Sahara Drive, Suite 109
                                                     Las Vegas, NV 89117
                                                     702−420−2001
                                                     Fax: 702−297−6584
                                                     Email: mjr@randazza.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: Retained

Pending Counts                                       Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                    Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                           Disposition
18 U.S.C. § 1752(a)(1) and (2) −
Knowingly Entering or Remaining
in any Restricted Building or
Grounds Without Lawful
Authority; 40 U.S.C. §
5104(e)(2)(D) and (E) − Violent
Entry and Disorderly Conduct on
Capitol Grounds. District of

                                                                                                  1
            Case 1:21-mj-00688-ML Document 9 Filed 08/26/21 Page 2 of 27


Coumbia



Plaintiff
USA                                            represented by G. Karthik Srinivasan
                                                              US Attorney's Office − Western District of
                                                              Texas
                                                              903 San Jacinto Blvd., Suite 334
                                                              Austin, TX 78701
                                                              512−370−1253
                                                              Fax: 512−916−5854
                                                              Email: karthik.srinivasan@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Gabriel Aaron Cohen
                                                              U.S. Attorney's Office
                                                              Austin Office
                                                              903 San Jacinto Blvd., Suite 334
                                                              Austin, TX 78701
                                                              512−370−1246
                                                              Fax: 512−916−5854
                                                              Email: gabriel.cohen@usdoj.gov
                                                              TERMINATED: 08/23/2021
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

 Date Filed      # Page Docket Text
 08/23/2021      1    4 Arrest (Rule 5/Rule 32.1) of Jonathon Owen Shroyer. (kkc) (Entered:
                        08/23/2021)
 08/23/2021      2   13 NOTICE OF ATTORNEY APPEARANCE G. Karthik Srinivasan appearing for
                        USA. (Srinivasan, G.) (Entered: 08/23/2021)
 08/23/2021              Attorney G. Karthik Srinivasan for USA added, Attorney Gabriel Aaron Cohen
                         terminated as to Jonathon Owen Shroyer. (jf) (Entered: 08/23/2021)
 08/23/2021      3   15 Minute Entry for proceedings held before Judge Mark Lane:Initial Appearance in
                        Rule 5(c)(3) Proceedings as to Jonathon Owen Shroyer held on 8/23/2021
                        (Minute entry documents are not available electronically.) (Court Reporter FTR
                        Gold − ERO.) (jf) (Entered: 08/23/2021)
 08/23/2021      4   17 ORDER Requiring Defendant to Appear in the District Where Charges are
                        Pending and Transferring Bail as to Jonathon Owen Shroyer. Signed by Judge
                        Mark Lane. (jf) (Entered: 08/23/2021)
 08/23/2021      5   18 ORDER Setting Conditions of Release. Signed by Judge Mark Lane. (jf)
                        (Entered: 08/23/2021)
 08/23/2021      6   22 NOTICE OF HEARING as to Jonathon Owen Shroyer: Identity / Preliminary
                        Hearing set for 8/27/2021 at 11:30 AM before Judge Mark Lane (jf) (Entered:
                        08/23/2021)


                                                                                                           2
      Case 1:21-mj-00688-ML Document 9 Filed 08/26/21 Page 3 of 27



08/26/2021   7   24 NOTICE OF ATTORNEY APPEARANCE: Marc J. Randazza appearing for
                    Jonathon Owen Shroyer . Attorney Marc J. Randazza added to party Jonathon
                    Owen Shroyer(pty:dft) (Randazza, Marc) (Entered: 08/26/2021)
08/26/2021   8   26 Waiver of Identity Hearing by Jonathon Owen Shroyer (Randazza, Marc)
                    (Entered: 08/26/2021)




                                                                                                3
                      Case
                      Case1:21-mj-00688-ML
                           1:21-mj-00688-ML Document
                                            Document91 Filed
                                                       Filed08/26/21
                                                             08/23/21 Page
                                                                      Page41of
                                                                             of27
                                                                                9
AO 91 (Rev. 11/11) Criminal Complaint                                                                                 FILED
                                                                                                               August 23, 2021
                                        UNITED STATES DISTRICT COURT                                        CLERK, U.S. DISTRICT COURT
                                                                                                            WESTERN DISTRICT OF TEXAS
                                                              for the
                                                      District of                                                        kkc
                                                                                                        BY: ________________________________
                                                                                                                                DEPUTY
                                                                    WDTX Case No.: 1:21-mj-688-ML
                  United States of America                      )
                             v.                                 )
Jonathon Owen Shroyer (AKA: Jonathan Owen Shroyer)              )       Case No.
                                                                )
                 DOB: XXXXXX
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                             CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                January 6, 2021              in the county of                                     in the
                                                             , the defendant(s) violated:

            Code Section                                                  Offense Description
        18 U.S.C. § 1752(a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or
        Grounds Without Lawful Authority,
        40 U.S.C. § 5104(e)(2)(D) and (E) - Violent Entry and Disorderly Conduct on Capitol Grounds.




         This criminal complaint is based on these facts:




             Continued on the attached sheet.


                                                                                            Complainants signature

                                                                                   Clarke Burns, Special Agent
                                                                                            Printed name and title




Date:             08/19/2021
                                                                                              Judges signature

City and state:                                                                Zia M. Faruqui, U.S. Magistrate Judge
                                                                                            Printed name and title



                                                                                                                                      4
          Case
          Case1:21-mj-00688-ML
               1:21-mj-00688-ML Document
                                Document91 Filed
                                           Filed08/26/21
                                                 08/23/21 Page
                                                          Page52of
                                                                 of27
                                                                    9




                                   STATEMENT OF FACTS

        Your affiant, Clarke Burns, is a Special Agent assigned to the Federal Bureau of
Investigation Washington Field Office’s Joint Terrorism Task Force. In my duties as a Special
Agent, I am tasked with investigating criminal activity pertaining to international and domestic
terrorism. Currently, I am tasked with investigating criminal activity in and around the Capitol
grounds on January 6, 2021. As a Special Agent, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detection, investigation, or prosecution of a
violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, around 2:00
p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows
and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged and
assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.




                                                 1

                                                                                                       5
          Case
          Case1:21-mj-00688-ML
               1:21-mj-00688-ML Document
                                Document91 Filed
                                           Filed08/26/21
                                                 08/23/21 Page
                                                          Page63of
                                                                 of27
                                                                    9




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                  SHROYER’S February 2020 Deferred Prosecution Agreement

         On January 17, 2020, JONATHON OWEN SHROYER (“SHROYER”) was charged by
an Information in the Superior Court of the District of Columbia, Case No. 2020 CMD 000820,
with a violation of (1) 10 D.C. Code Section 503.16(b)(4) (2001 ed.), Disorderly and Disruptive
Conduct on United States Capitol Grounds, and (2) 10 D.C. Code Section 503.16(b)(7) (2001 ed.),
Obstructing and Impeding Passage on United States Capitol Grounds, based on SHROYER’s
disruption of a House Judiciary Committee meeting on December 9, 2019. During the incident,
SHROYER, who was seated in the audience observing the hearing in the committee room, jumped
up from his seat and shouted in a loud manner while the Judicial Committee was in session. The
disruption occurred while the Chairman of the committee was speaking and caused the Chairman
to hit the gavel and request that order be restored. SHROYER was removed from the room and
placed under arrest.

       On February 25, 2020, SHROYER entered into a Community Service Deferred
Prosecution Agreement (“DPA”) (attached as Exhibit A). Pursuant to the DPA, SHROYER
agreed to abide by certain standard and special conditions during a four-month deferment period
as enumerated in the agreement. As part of the DPA conditions, SHROYER agreed not to violate
any laws and to perform 32 hours of verified community service.

    Due to the nature of the offense, the DPA included the following special conditions for
SHROYER:

           1. The defendant agrees not to utter loud, threatening, or abusive language, or to
              engage in any disorderly or disruptive conduct, at any place upon the United States
              Capitol Grounds or within any of the Capitol Buildings with intent to impede,
              disrupt, or disturb the orderly conduct of any session of the Congress or either
              House thereof, or the orderly conduct within any such building of any hearing
              before, or any deliberations of, any committee or subcommittee of the Congress or
              either House thereof.

           2. The defendant agrees not to parade, demonstrate, or picket within any of the Capitol
              Buildings.

           3. The term “Capitol Buildings” means the United States Capitol, the Senate and
              House Office Buildings and garages, the Capitol Power Plant, all subways and
              enclosed passages connecting 2 or more of such structures, and the real property
              underlying and enclosed by any such structure.

       In addition, the term “United States Capitol Grounds” was defined to include an area
delineated in a map attached to the DPA spanning the Capitol grounds from 3rd Street NW on the
west side of the Capitol building, to 2nd Street SE on the east side of the Capitol building (see


                                                 2

                                                                                                        6
          Case
          Case1:21-mj-00688-ML
               1:21-mj-00688-ML Document
                                Document91 Filed
                                           Filed08/26/21
                                                 08/23/21 Page
                                                          Page74of
                                                                 of27
                                                                    9




Exhibit A). SHROYER and his attorney each signed an Acceptance and Attorney’s
Acknowledgement, respectively, for the DPA. As a result of the DPA, SHROYER had special
knowledge of what areas in Washington, D.C. in and around the U.S. Capitol constituted the U.S.
Capitol Grounds.

       As of January 6, 2021, the DPA remained in effect. SHROYER had not completed, nor
reported the completion of, any of the 32 hours of community service as required pursuant to the
DPA. On February 5, 2021, counsel for SHROYER emailed the Government to report that
SHROYER allegedly “has completed his 32 hours of community service.” An attached log
provided by SHROYER’s counsel reported that SHROYER, in fact, performed only 30 hours of
community service beginning on January 19, 2021 through February 4, 2021. Thus, as of January
6, 2021, SHROYER had not completed any hours of community service as required by the DPA,
and as of February 5, 2021, his community service obligation remained incomplete.

                SHROYER’s Involvement in Events Leading up to January 6, 2021

        SHROYER is a Texas-based talk-show host associated with the website Infowars
(www.infowars.com). SHROYER’s show, “The War Room With Owen Shroyer,” streams daily
on the Infowars platform, “banned.video.”

       SHROYER traveled to Washington, D.C. in January 2021, and in advance of January 6,
2021, spoke of stopping the certification of the Electoral College vote. In a video 1 posted to the
Infowars website on January 5, 2021, SHROYER gave an address in Freedom Plaza in
Washington D.C., during which he stated: “Americans are ready to fight. We’re not exactly sure
what that’s going to look like perhaps in a couple of weeks if we can’t stop this certification of the
fraudulent election . . . we are the new revolution! We are going to restore and we are going to
save the republic!”

        In another video 2 posted to the Infowars website on January 5, 2021, SHROYER called
into an Infowars live broadcast and said: “what I’m afraid of is if we do not get this false
certification of Biden stopped this week. I’m afraid of what this means for the rest of the month .
. . Everybody knows election was stolen . . . are we just going to sit here and become activists for
4 years or are going to actually do something about this . . . whatever that cause or course of cause
may be?” 3

         In addition, SHROYER was featured in promotional material circulated by Infowars. One
promotional video urged listeners to “come to the big D.C. marches on the 5th and 6th of January,
I’ll see you there.” 4 The video ended with an edited graphic of SHROYER and others in front of
the Capitol building. That graphic is depicted below:



1
    https://banned.video/watch?id=5ff4aebaa285a02ed04c4d6e.
2
    https://banned.video/watch?id=5ff511bb5a212330029f5a9c.
3
    https://banned.video/watch?id=5ff511bb5a212330029f5a9c.
4
    https://www.banned.video/watch?id=5ff22bb71f93a8267a6432ee.



                                                  3

                                                                                                         7
          Case
          Case1:21-mj-00688-ML
               1:21-mj-00688-ML Document
                                Document91 Filed
                                           Filed08/26/21
                                                 08/23/21 Page
                                                          Page85of
                                                                 of27
                                                                    9




                             Figure 1 (SHROYER is circled in red)

                   SHROYER Enters the Restricted Area on January 6, 2021

        According to video footage I have reviewed, on January 6, 2021, SHROYER marched to
the U.S. Capitol from the Ellipse shortly before the U.S. Capitol was breached. One video 5
depicted SHROYER, marching with other individuals, leading a crowd of people in a “1776!”
chant as the host of the Infowars show on which the video was streamed stated, “Alex Jones at this
moment is leading the march toward the Capitol building.” In the same video, SHROYER can be
heard telling the crowd, “today we march for the Capitol because on this historic January 6, 2021,
we have to let our Congressmen and women know, and we have to let Mike Pence know, they
stole the election, we know they stole it, and we aren’t going to accept it!”

       After SHROYER arrived at the Capitol grounds, he entered the restricted area. In the
screenshots below, SHROYER can be seen standing above the crowd on the west side of the
Capitol next to the inauguration stage. 6




5
    https://banned.video/watch?id=5ff634c2f23a18318ceb19f1.
6
    The screenshots are from a video posted on January 9, 2021, but taken on January 6, 2021,
https://banned.video/watch?id=5ff9df636756f238a5bf9124.


                                                4

                                                                                                     8
Case
Case1:21-mj-00688-ML
     1:21-mj-00688-ML Document
                      Document91 Filed
                                 Filed08/26/21
                                       08/23/21 Page
                                                Page96of
                                                       of27
                                                          9




              Figure 2 (SHROYER is circled in red)




              Figure 3 (SHROYER is circled in red)




                               5

                                                              9
         Case
          Case1:21-mj-00688-ML
               1:21-mj-00688-ML Document
                                 Document91 Filed
                                             Filed08/26/21
                                                   08/23/21 Page
                                                             Page10
                                                                  7 of 27
                                                                       9




        I have viewed another video 7 posted to Infowars that purports to be video from the body
worn camera of a security detail member from January 6, 2021. The footage depicts SHROYER
within the restricted area on both the west and east sides of the Capitol.

        I am aware of other videos and photos depicting SHROYER in the restricted area of the
U.S. Capitol on January 6, 2021. For example, the FBI received a video from an anonymous tip
that depicts SHROYER at the top of the stairs on the east side of the Capitol. At one point in the
video, the camera zooms in and a voice can be heard exclaiming “well there’s . . . and Owen
Shroyer up there.” A screenshot is attached below:




                             Figure 4 (SHROYER is circled in red)

        SHROYER is publicly known, and appears and identifies himself in numerous videos
posted to Infowars and other sites. I am familiar with SHROYER’s appearance in such videos and
have identified SHROYER in the above-referenced videos, and other videos and images, depicting
SHROYER in the restricted area of the U.S. Capitol on January 6, 2021. In addition, SHROYER
appears to have called into an Infowars broadcast live on January 6, from the Capitol grounds. 8
During the call, SHROYER stated that “we got to the Trump rally at about 8:00 a.m.” and then
around 2:00 p.m. “marched to the Capitol.” SHROYER further stated that he was on “one side of
the Capitol, so we can’t see both sides, but on this side alone there’s probably about 100,000
people. They’ve taken the Capitol grounds, they’ve surrounded the building itself, they’re on the
actual building structure. . . . We literally own these streets right now.”

       Based on the foregoing, your affiant submits that there is probable cause to believe that
SHROYER violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official

7
   https://banned.video/watch?id=5ffe25bc0d763c3dca0c4da1. This video is dated January 6,
2021, but was posted to Infowars on January 12, 2021.
8
   https://banned.video/watch?id=5ff6148af23a18318ce99233.


                                                6

                                                                                                     10
          Case
           Case1:21-mj-00688-ML
                1:21-mj-00688-ML Document
                                  Document91 Filed
                                              Filed08/26/21
                                                    08/23/21 Page
                                                              Page11
                                                                   8 of 27
                                                                        9




functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that SHROYER violated
40 U.S.C. § 5104(e)(2)(D) and (E), which makes it a crime to willfully and knowingly (D) utter
loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place
in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the
orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in
that building of a hearing before, or any deliberations of, a committee of Congress or either House
of Congress; (E) obstruct, or impede passage through or within, the Grounds or any of the Capitol
Buildings.




                                                  _____________________________________
                                                  CLARKE BURNS, SPECIAL AGENT
                                                  FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 19th day of August 2021.


                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE




                                                 7

                                                                                                        11
                           Case
                            Case1:21-mj-00688-ML
                                 1:21-mj-00688-ML Document
                                                   Document91 Filed
                                                               Filed08/26/21
                                                                     08/23/21 Page
                                                                               Page12
                                                                                    9 of 27
                                                                                         9
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT                                                    August 23, 2021
                                                                     for the

                                                            District of

                      United States of America
                                 v.                                    )
                                                                       )        Case No.
  Jonathon Owen Shroyer (AKA: Jonathan Owen
                                                                       )
                   Shroyer)                                            )
                                                                       )
                                                                       )
                             Defendant


                                                        ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                           Jonathon Owen Shroyer                                            ,
who is accused of an offense or violation based on the following document filed with the court:

      Indictment               Superseding Indictment            Information          Superseding Information             Complaint
      Probation Violation Petition               Supervised Release Violation Petition          Violation Notice          Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 1752(a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds
 Without Lawful Authority;
 40 U.S.C. § 5104(e)(2)(D) and (E) - Violent Entry and Disorderly Conduct on Capitol Grounds.




Date:           08/19/2021


City and state:                                                                    Zia M. Faruqui, U.S. Magistrate Judge
                                                                                                Printed name and title


                                                                     Return

          This warrant was received on (date)                              , and the person was arrested on (date)
at (city and state)                                              .


Date:



                                                                                                Printed name and title



                                                                                                                                         12
           Case
            Case1:21-mj-00688-ML
                 1:21-mj-00688-ML Document
                                   Document92 Filed
                                               Filed08/26/21
                                                     08/23/21 Page
                                                               Page13
                                                                    1 of 27
                                                                         2



                                 United States District Court
                                  Western District of Texas
                                      Austin Division

 United States of America,
    Plaintiff,

    v.                                                          No. A-21-MJ-00688

 Jonathon Owen Shroyer,
    Defendant

               GOVERNMENT’S NOTICE OF ATTORNEY APPEARANCE

   Comes now the United States Attorney for the Western District of Texas and files this Notice

of Attorney Appearance in the above-styled and numbered cause.

         The United States Attorney, by and through the undersigned Assistant United States

Attorney (AUSA), hereby notifies the Defendant and this Court that AUSA G. Karthik Srinivasan

will act as counsel for the Government in the above-named proceeding and that

AUSA Gabriel Cohen should no longer receive the electronic notifications on the above entitled

cause.


                                               Respectfully submitted,

                                               Ashley C. Hoff
                                               United States Attorney

                                         By:   /s/ G. Karthik Srinivasan
                                               G. Karthik Srinivasan
                                               Assistant United States Attorney
                                               903 San Jacinto, Suite 334
                                               Austin, Texas 78701
                                               (512) 916-5858 (phone)
                                               (512) 916-5854 (fax)




Notice of Appearance                                                                         1

                                                                                                  13
          Case
           Case1:21-mj-00688-ML
                1:21-mj-00688-ML Document
                                  Document92 Filed
                                              Filed08/26/21
                                                    08/23/21 Page
                                                              Page14
                                                                   2 of 27
                                                                        2




                                  CERTIFICATE OF SERVICE

       I certify that on this the 23rd of August 2021, a copy of the foregoing Government=s Notice

was filed with the Clerk of the Court using the CM/ECF System, thus providing notification of

such filing to all counsel of record.




                                                     /s/G. Karthik Srinivasan
                                                     G. Karthik Srinivasan
                                                     Assistant United States Attorney




Notice of Appearance                                                                            2

                                                                                                     14
                  CaseCase
                      1:21-mj-00688-ML
                           1:21-mj-00688-ML
                                         Document
                                             Document
                                                  3 (Court
                                                       9 Filed
                                                           only) 08/26/21
                                                                   Filed 08/23/21
                                                                            Page 15Page
                                                                                    of 271 of 2


                                       UNITED STATES DISTRICT COURT
                                                 WESTERN DISTRICT OF TEXAS
                                                      AUSTIN DIVISION

USA                                                                   §
                                                                      §
vs.                                                                   §      Criminal No.: AU:21-M -00688(1)
                                                                      §
(1) Jonathon Owen Shroyer                                             §      Date Appeared: 08/23/2021
      Defendant
                                                                      §      Time:          1:26 PM - 1:57 PM (21 minutes)


                  INITIAL APPEARANCE - District of Columbia (1:21-mj-572)
1. Complaint Filed                                 August 23, 2021           Warrant Issued:                    August 23, 2021
                                                          Date                                                         Date

      Arrested                                     August 23, 2021           Agency:                                 USMS
                                                          Date                                                        Agency

2. COURT PERSONNEL:
           U.S. Magistrate Judge:          MARK LANE
           Courtroom Deputy:               Amanda Deichert
           Pretrial Officer:               Kyona Stubbs
           Interpreter:                    N/A
3. APPEARANCES:
           AUSA:           - Excused
           DEFT:           - Excused
4. PROCEEDINGS:
      a.      Age              32            Education        Bachelors Degree                             Gender            Male
      b.      Defendant understands proceedings and is mentally competent.                                                      Y
      c.      Defendant is informed of constitutional rights.                                                                   Y
      d.      Defendant understands charges.                                                                                    Y
      e.      If charged on complaint, Defendant informed of right to Preliminary Hearing.                                      Y
      f.      Defendant informed of right to legal counsel.                                                                     Y
                      1) Defendant waives counsel.
                      2) Defendant states he/she will retain counsel.
                 X 3) Defendant states he has retained:             Norm Pattis
                                                    Phone No.: 203-400-5815
                      4) Defendant requests appointment of counsel.
                                      Defendant HAS NOT completed the CJA23 financial affidavit.
                                                   Court will appoint counsel in the interest of justice based on deft's verbal accounting
                                                   of financial status.

                                       Defendant HAS completed the CJA23 financial affidavit and the Court will
                                       appoint counsel because:
                                                  The defendant is indigent at this time.
                                                  Even though the defendant is not indigent, counsel will be appointed in the interests
                                                  of justice.
                                       The Court finds that the defendant is NOT eligible and denies request.




                                                                                                                                             15
         CaseCase
             1:21-mj-00688-ML
                  1:21-mj-00688-ML
                                Document
                                    Document
                                         3 (Court
                                              9 Filed
                                                  only) 08/26/21
                                                          Filed 08/23/21
                                                                   Page 16Page
                                                                           of 272 of 2

PROCEEDING MEMO - INITIAL APPEARANCE
In Re: (1) Jonathon Owen Shroyer
Page 2 of 2 Pages


  g.   PRE-TRIAL RELEASE:
            1) The Government makes                oral  or          written motion for detention under 18 USC 3142.
                Court sets detention hearing for
            2) The Court sua sponte moves for detention. The detention hearing is set for
                                                                              at
            3) The Defendant               is released      will be released on the following conditions:
                Bond is set at $
                   (Check the following that apply:)

                               unsecured                                      unsecured with 10% posted to the registery
                               cash or corporate                              additional sureties
                               3rd party custodian                            as set forth in Order Setting Conditions of Release

  h.   Temporary Detention issued             08/23/2021          Preliminary Hearing set for

  i.   REMOVAL PROCEEDINGS:
       The Defendant is advised of Rule 20 and Rule 5 rights and ....
             1) The Defendant waives Rule 5(c)(3)(D)(ii) and is detained pending removal to the
                                                                             . Detention hearing is to be held in that district.
             2) The Defendant waives Rule 5 and is released on bond. The Defendant is ordered to appear in the
                  District of Columbia                                              on
                  or        when notified by the prosecuting district.
         X 3) The Defendant is                detained        X released on bond and requests Rule 5(c)(3) hearing. The
                  Court sets hearing for             Identity and Preliminary Hearing on August 27, 2021 at 11:30 am.

  j.   Other:   Defandant ordered to appear by ZOOM on August 26, 2021 at 1:00pm ET for District of Columbia.




                                                                                                                                    16
Case
 Case1:21-mj-00688-ML
      1:21-mj-00688-ML Document
                        Document94 Filed
                                    Filed08/26/21
                                          08/23/21 Page
                                                    Page17
                                                         1 of 27
                                                              1




                                                                   17
                        Case
                         Case1:21-mj-00688-ML
                              1:21-mj-00688-ML Document
                                                Document95 Filed
                                                            Filed08/26/21
                                                                  08/23/21 Page
                                                                            Page18
                                                                                 1 of 27
                                                                                      4
AO 199A (Rev. 06/19) Order Setting Conditions of Release                                                        Page I of   4   Pages




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Western District of Texas


                   United States of America                                )
                              v.                                           )
                    Jonathon Owen Shroyer                                  )        Case No.   1 :21-00688M-1
                                                                           )
                                                                           )
                              Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:               U.S. District Court for the District of Columbia
                                                                                           Place
                                                       333 Constitution Avenue NW Wash fngton , Courtroom 6

                                                           as directed.
      on
                                                                          Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.




                                                                                                                                        18
                                      Case
                                       Case1:21-mj-00688-ML
                                            1:21-mj-00688-ML Document
                                                              Document95 Filed
                                                                          Filed08/26/21
                                                                                08/23/21 Page
                                                                                          Page19
                                                                                               2 of 27
                                                                                                    4


AO 199B (Rev. I0/20) Additional Conditions of Release                                                                                                                                                       Pagel_ of ~ Pages


                                                                        ADDITIONAL CONDITIONS OF RELEASE

        Pursuant to 18 U.S.C. § 3142(c)(I )(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
                                  appearance of the person as required and the safety of any other person and the community.

          IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below :

(0)         The defendant is placed in the custody of:
           (6)
            Person or organization
            Address (only ifabove is an organi=ation)
            City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                             Tel. No. _ _ _ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition ofrelease or is no longer in the custodian' s custody.

                                                                                                            Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                         Custodian                                                               Date
([Z])



         (i)
         (
          (7)  The defendant must:
         (I{]) (a) submit to supervision by and report for supervision to the U.S. Pretrial Services Office
                   telephone number         512-916-5297
               (b) continue or actively seek employment.
             ) (c) continue or start an education program.
         ( I ) (d) surrender any passport to :
                                                                                           --------------------
                                                                         , no later than _a_s _di_re_ct_e_d _ _ __ _ _ _ __ _



                                                   _u_.s_._P_r_et_ria_l_S_e_rv_ic_e_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         ( ✓ ) (e) not obtain a passport or other international travel document.
         ( I ) (f) abide by the following restrictions on personal association, residence, or travel : Travel restricted to Travis, Williamson, and Hays Counties

-'fA~                   avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                 (g) -u-n-le-ss_o_t-he- rw
                                         - is_e_a-pp_r_o_
                                                        ve_d_b_y_t-he_ C_
                                                                        ou_rt_ o
                                                                               _r_U_._
                                                                                     S_.P
                                                                                        - r-e-tri_a_
                                                                                                   l S-e-rv- ice
                                                                                                              _ s_.N
                                                                                                                   - o- tra_v_e_l t_o_D_C_u_n-le_s_s-tr-a-ve-li-ng
                                                                                                                                                                 - fo_r_C_o_urt
                                                                                                                                                                             - A-pp_e_a-ra_n_c_
                                                                                                                                                                                              es_,_P_re-t-ria_l_M_e-et-in_g_s_
                                                                                                                                                                                                                             , o_r_A_tt_or-n-ey- vi-si-ts_.
                        including: victims/witness/co-defendants

         (0) (h) get medical or psychiatric treatment:

         (0) (i) return to custody each       at      o ' clock after being released at                                                                                                   o ' clock for employment, schooling,
                                        -----    ----                                                                                                             -----
                 or the following purposes:

         (0) U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                   necessary.
                   not possess a firearm, destructive device, or other weapon.
         (~) (k)
         ( ✓ ) (I) not use alcohol (                  D)
                                              at all ( [Z] ) excessively.
         ( ✓ ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
         c•)   (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                   random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                   prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                   of prohibited substance screening or testing.
               (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                   supervising officer.
               (p) participate in one of the following location restriction programs and co~ly with its requirements as directed.
                        (0)(i) Curfew. You are restricted to your residence every day ( LJ ) from ______ to _ _ _ _ _ , or (                          as                                                                          D)
                                directed by the pretrial services office or supervising officer; or
                   (0) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                               medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                               activities approved in advance by the pretrial services office or supervising officer; or
                   (0) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                               court appearances or other activities specifically approved by the court; or
                   (0) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
                               you must comply with the location or travel restrictions as imposed by the court.
                               Note: Stand Alone Monitoring should be used in conjunction with global positioning system (OPS) technology.
         (0) (q) submit to the following location monitoring technology and comply with its requirements as directed :




                                                                                                                                                                                                                                                   19
                      Case
                       Case1:21-mj-00688-ML
                            1:21-mj-00688-ML Document
                                              Document95 Filed
                                                          Filed08/26/21
                                                                08/23/21 Page
                                                                          Page20
                                                                               3 of 27
                                                                                    4



                                            ADDITIONAL CONDITIONS OF RELEASE

            (0 )   (i)     Location monitoring technology as directed by the pretrial services or supervising officer; or
            (0 )   (ii)    Voice Recognition; or
            (0 )   (iii)   Radio Frequency ; or
            (0)    (iv)    GPS.
(0 ) (r)    pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
            officer.
clZ]) (s)   report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
            questioning, or traffic stops.
•)
c     Ct)




                                                                                                                                                     20
                        Case
                         Case1:21-mj-00688-ML
                              1:21-mj-00688-ML Document
                                                Document95 Filed
                                                            Filed08/26/21
                                                                  08/23/21 Page
                                                                            Page21
                                                                                 4 of 27
                                                                                      4
AO 199C (Rev. 09/08) Advice of Penalties                                                                      Page    4      of    4    Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and· a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, -or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       {l) an offense punishable by death, life imprisonment, or imprisonment for a tenn of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                             City and State



                                               Directions to the United States Marshal

        The defendant is ORDERED released after processing.
        The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or · dge that the defendant
        has posted bond and/or complied with all other conditions for release. If still in custod).:: the efend ust be produced before
        the appropriate judge at the time and place specified.


Date:            8/23/2021
        -----------




                    DISTRIBUTION:      COURT     DEFE NDANT      PRETRIAL SERVICE        U.S. ATTORNEY        U.S. MARSHAL



                                                                                                                                                   21
             Case
              Case1:21-mj-00688-ML
                   1:21-mj-00688-ML Document
                                     Document96 Filed
                                                 Filed08/26/21
                                                       08/23/21 Page
                                                                 Page22
                                                                      1 of 27
                                                                           2




                            UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION
USA

v.                                                        Case Number: AU:21-M -00688(1)

(1) Jonathon Owen Shroyer
      Defendant

Dear Sir or Madam:
TAKE NOTICE that the above-entitled case has been set before:

UNITED STATES MAGISTRATE JUDGE MARK LANE,

at the U.S. Courthouse, 501 West Fifth Street Austin, Texas Courtroom #8, for the following:

IDENTITY / PRELIMINARY HEARING

on Friday, August 27, 2021 at 11:30 AM

EVERYONE to whom this notice is addressed (except those to whom copies are sent for information
only) must appear IN PERSON unless excused from appearing by the Court.

ATTORNEYS are reminded that it is their duty to advise clients, witnesses, and others concerning rules
of decorum to be observed in Court. (Local Court Rule AT-5(b)(12)).

WHENEVER defendants or witnesses in a criminal case have need for the services of a court interpreter,
the attorney must inform the Clerk not later than five (5) business days before the scheduled Court
proceeding.

If defendant chooses to waive hearing, a written waiver (see attached) must be signed by defendant and
his/her counsel and filed by 4:00 p.m. the day before scheduled hearing.

Date Issued: August 23, 2021
(1) Jonathon Owen Shroyer                            /s/
                                                     Amanda Deichert
                                                     Magistrate Courtroom Deputy
Attorney at Law                                      (512) 916-5896 Ext. 8705



cc:          U.S. Probation
             U.S. Pretrial Services
             U.S. Clerk
             U.S. Attorney




                                                                                                         22
                 Case
                  Case1:21-mj-00688-ML
                       1:21-mj-00688-ML Document
                                         Document96 Filed
                                                     Filed08/26/21
                                                           08/23/21 Page
                                                                     Page23
                                                                          2 of 27
                                                                               2
AO 466A (Rev. 07/16) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)



                                               UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION

USA

v.                                                                                  Case Number: AU:21-M -00688(1)

(1) Jonathon Owen Shroyer                                                           Charging District's Case No.: 1:21-mj-572

                                                                 Waiver of Rule 5 & 5.1 Hearing
                                                                  (Complaint/Indictment)

          I understand that I have been charged in another district, the District of Columbia .

           I have been informed of the charges and of my rights to:

                (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

                (2) an identity hearing to determine whether I am the person named in the charges;

                (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

                (4) a preliminary hearing to determine whether there is probable cause to believe that an offense has
                    been committed, to be held within 14 days of my first appearance if I am in custody and 21 days
                    otherwise, unless I have been indicted beforehand.

                (5) a hearing on any motion by the government for detention;

                (6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

           I agree to waive my right(s) to:

             (      ) an identity hearing and production of the warrant.

             (      ) a preliminary hearing.

             (      ) a detention hearing.

            (      ) an identity hearing, production of the warrant, and any preliminary or detention hearing to
                     which I may be entitled in this district. I request that any preliminary or detention hearing be
                     held in the prosecuting district, at a time set by that court.

      I consent to the issuance of an order requiring my appearance in the prosecuting district where the
charges are pending against me.


                                                                                 (1) Jonathon Owen Shroyer, Defendant


Date
                                                                                 Counsel for Defendant




                                                                                                                                23
         Case
          Case1:21-mj-00688-ML
               1:21-mj-00688-ML Document
                                 Document97 Filed
                                             Filed08/26/21
                                                   08/26/21 Page
                                                             Page24
                                                                  1 of 27
                                                                       2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


UNITED STATES OF AMERICA,                                  Case No. AU:21-MJ-00688(1)

              Plaintiff,                               Charging Dist. Case No.: 1:21-mj-572
       vs.

JONATHON OWEN SHROYER,

              Defendant.



                           NOTICE OF APPEARANCE OF COUNSEL
       PLEASE TAKE NOTICE that Attorney Marc J. Randazza of Randazza Legal Group,
PLLC hereby enters his appearance in this action on behalf of Defendant Jonathan Owen Shroyer.
       It is respectfully requested that copies of all future papers and pleadings relevant to this
matter be served upon the undersigned counsel of record.


       Dated: August 26, 2021.                       Respectfully submitted,
                                                     /s/ Marc J. Randazza
                                                     Marc J. Randazza (admitted W.D. Tex)
                                                     RANDAZZA LEGAL GROUP, PLLC
                                                     2764 Lake Sahara Drive, Suite 109
                                                     Las Vegas, NV 89117
                                                     Telephone: 702-420-2001
                                                     ecf@randazza.com
                                                     Attorneys for Defendant
                                                     Jonathan Owen Shroyer




                                               -1-
                                                                                                      24
         Case
          Case1:21-mj-00688-ML
               1:21-mj-00688-ML Document
                                 Document97 Filed
                                             Filed08/26/21
                                                   08/26/21 Page
                                                             Page25
                                                                  2 of 27
                                                                       2




                                                                   Case No. AU:21-M-00688(1)
                               CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above document was filed and served
upon all parties of record on August 26, 2021 by CM/ECF, the court’s electronic filing system.

                                                    /s/ Marc J. Randazza
                                                    Marc J. Randazza




                                              -2-
                                                                                                  25
    5   •·             Case
                        Case1:21-mj-00688-ML
                             1:21-mj-00688-ML Document
                                               Document98 Filed
                                                           Filed08/26/21
                                                                 08/26/21 Page
                                                                           Page26
                                                                                1 of 2
                                                                                     27

f
\            AO466A(Rev.I ~l W11,erorRuld .t , .I ll<ariT (Complaintor Jndictnwm)


                                                 UNITED STATESDISTRICTCOURT
                                                               WESTERN DISTRICT OF TEXAS
                                                                           AUSllN DIVISION

              USA                                                                   §
                                                                                    §   Case Number: AU:21-M -00688(1)
              vs.                                                                   §
                                                                                    §   Charging District Case No.: J:21-mj-572
              (l)Jonathon Owen Shroyer                                              §
                    Defendant                                                       §

                                                                   Waiver of Ruic 5 & 5.1 Hearing
                                                                       (Complainl/lndictment)

                      I understand th<!t I have been charged in another district, the District of Columbia.
              I have been infonned of the charges and of my rights to:
                       (I) retain counsel or request the assignment of counsel if I am unable to retain counsel;
                        (2) an identity hearing to detennine whether I am the person named in the charges;
                        (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
                        (4) a preliminary hearing within 14 days ofmy first appearance if Jam in custody and 21 days
                            otherwise -unless I am indicted - to determine whether there is probable cause to believe that
                            an offense has been committed;
                        (5) a hearing on any motion by the government for detention;
                        (6) request transfer of the proceedings ro this district under Fed. R. Crim. P. 20, to plead guilty.

                          I agree to waive my right(s) to:

                     tfJc
                        v{ an identity hearing and production of the warrant.
                          (     ) a preliminary hearing.
                                            1
                          (     )   a dete ntton hearing.

                          (     ) an identHy hearing, production of the warrant, and any preliminary or detention bearing to
                                  which 1 i'nay be entitled in this districL.I request that those hearings be held in the
                                  prosecuting district, at a time set by that court.

                             I consent to the issuance of an ordi!r requiring my appearance in the prosecuting district where
                the charges are pending_against me .




                .zrad-<!ru-.~
                Date
                         r zcrl I



                                                                                                                                   26
         Case
          Case1:21-mj-00688-ML
               1:21-mj-00688-ML Document
                                 Document98 Filed
                                             Filed08/26/21
                                                   08/26/21 Page
                                                             Page27
                                                                  2 of 27
                                                                       2




                                                                   Case No. AU:21-M-00688(1)
                               CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above document was filed and served
upon all parties of record on August 26, 2021 by CM/ECF, the court’s electronic filing system.

                                                    /s/ Marc J. Randazza
                                                    Marc J. Randazza




                                              -2-
                                                                                                  27
